ORDER

PER CURIAM
Camell Reed (Defendant) appeals from the judgment upon his convictions following a bench trial for one count of forcible sodomy (Count I), .in violation of Section 566.060, RSMo 2000,1 and two counts of forcible rape (Counts II and III), in violation of Section 566.030. The trial court sentenced Defendant to three cbncurrent terms of life imprisonment for the offenses. We affirm.
We have reviewed the. griefs of the, parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating. the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 200ff as amended.